Name: 81/37/EEC: Commission Decision of 15 January 1981 authorizing the Italian Republic not to apply Community treatment to crosscountry lorries originating in Japan and the USSR (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-02-19

 Avis juridique important|31981D003781/37/EEC: Commission Decision of 15 January 1981 authorizing the Italian Republic not to apply Community treatment to crosscountry lorries originating in Japan and the USSR (Only the Italian text is authentic) Official Journal L 046 , 19/02/1981 P. 0035 - 0036****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . ( 2 ) OJ NO L 376 , 31 . 12 . 1980 , P . 1 . COMMISSION DECISION OF 15 JANUARY 1981 AUTHORIZING THE ITALIAN REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO CROSSCOUNTRY LORRIES ORIGINATING IN JAPAN AND THE USSR ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 81/37/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS , ON 8 JANUARY 1981 , A REQUEST WAS MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY THE ITALIAN GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO CROSSCOUNTRY LORRIES FALLING WITHIN SUBHEADING EX 87.02 A OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN JAPAN AND THE USSR AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS , SINCE 30 SEPTEMBER 1980 , THERE IS NO POSSIBILITY IN ITALY FOR IMPORTS OF ALL THE PRODUCTS FALLING WITHIN HEADING NO EX 87.02 ORIGINATING IN JAPAN , WHILE IMPORTS OF THESE PRODUCTS ORIGINATING IN THE USSR ARE , IN ACCORDANCE WITH COUNCIL DECISION 80/1278/EEC OF 22 DECEMBER 1980 ( 2 ), SUBJECT TO AN ANNUAL QUOTA OF 2 650 VEHICLES ; WHEREAS , FOR THIS REASON , DISPARITIES STILL EXIST BETWEEN THE CONDITIONS GOVERNING THE IMPORTATION OF THE PRODUCTS IN QUESTION INTO THE DIFFERENT MEMBER STATES ; WHEREAS , THESE DISPARITIES IN THE COMMERCIAL POLICY MEASURES APPLIED BY THE MEMBER STATES HAVE RESULTED IN DEFLECTIONS OF TRADE , IN THAT DURING THE YEAR 1980 ITALY HAS ADMITTED IN FREE CIRCULATION 1 170 VEHICLES OF THE TYPE IN QUESTION ORIGINATING IN JAPAN AND 900 ORIGINATING IN THE USSR ; WHEREAS , WITH REGARD TO THE SITUATION OF THE INDUSTRY CONCERNED , THE INFORMATION RECEIVED BY THE COMMISSION INDICATES THAT THE SECTOR CONCERNED HAS ATTEMPTED TO INCREASE ITS PRODUCTIVITY AND TO IMPROVE THE PRODUCT AND THAT ITALIAN PRODUCTION HAS INCREASED FROM 1 082 VEHICLES IN 1979 TO 2 650 VEHICLES IN 1980 ; WHEREAS TOTAL IMPORTS OF THE PRODUCTS IN QUESTION ORIGINATING IN THIRD COUNTRIES HAVE INCREASED FROM 2 100 VEHICLES IN 1979 TO 4 140 VEHICLES IN 1980 ; WHEREAS IMPORTS OF COMMUNITY ORIGIN HAVE INCREASED FROM 1 150 VEHICLES IN 1979 TO 2 250 VEHICLES IN 1980 ; WHEREAS THE CONSUMPTION OF THE PRODUCTS IN QUESTION IN ITALY HAS INCREASED FROM 4 000 VEHICLES IN 1979 TO 9 040 VEHICLES IN 1980 ; WHEREAS THE PRICES OF THE PRODUCTS IN QUESTION , ORIGINATING IN JAPAN ( WHICH HAVE REMAINED UNCHANGED SINCE 1979 ) AND IN THE USSR , ARE APPROXIMATELY 15 % AND 45 % BELOW THE PRICES OF LIKE PRODUCTS MANUFACTURED IN ITALY ; WHEREAS APPLICATIONS FOR IMPORT DOCUMENTS COVERING 2 247 VEHICLES ( 1 107 ORIGINATING IN JAPAN AND 1 140 ORIGINATING IN THE USSR ) ARE DULY PENDING WITH THE AUTHORITIES OF THE MEMBER STATE HAVING MADE THE REQUEST ; WHEREAS THE GRANTING OF THESE APPLICATIONS IN THEIR ENTIRETY WOULD , IN VIEW OF THE NATIONAL PRODUCTION AND THE LIMITED CONSUMPTION IN ITALY , THREATEN TO CAUSE ECONOMIC DIFFICULTIES IN THE SECTOR CONCERNED ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN DECISION 80/47/EEC , AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS SUCH AN AUHORIZATION SHOULD BE LIMITED TO A DETERMINED PERIOD IN ORDER TO ALLOW A POSSIBLE RE-EXAMINATION OF THE SITUATION , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ITALIAN REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , ORIGINATING IN JAPAN AND THE USSR AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 1 JANUARY 1981 . THIS AUTHORIZATION SHALL NOT COVER PRODUCTS TO A TOTAL VOLUME OF 500 VEHICLES ORIGINATING IN JAPAN AND 500 VEHICLES ORIGINATING IN THE USSR . THIS QUANTITY SHALL BE DISTRIBUTED AMONG THE APPLICANTS FOR IMPORT DOCUMENTS WHOSE APPLICATIONS ARE DULY PENDING AT THE DATE OF THIS DECISION . // // CCT HEADING NO // DESCRIPTION // // EX 87.02 A ( NIMEXE CODES 87.02-21 ; 23 ; 25 ; 27 ; 40 ) // CROSSCOUNTRY LORRIES // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 30 JUNE 1981 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 15 JANUARY 1981 . FOR THE COMMISSION WILHELM HAFERKAMP MEMBER OF THE COMMISSION